

116 S2905 IS: University Cybersecurity Consortia Improvement Act of 2021
U.S. Senate
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2905IN THE SENATE OF THE UNITED STATESSeptember 30, 2021Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo improve requirements relating to establishment of a consortium of universities to advise the Secretary of Defense on cybersecurity matters, and for other purposes.1.Short titleThis Act may be cited as the University Cybersecurity Consortia Improvement Act of 2021.2.Improvements to consortium of universities to advise Secretary of Defense on cybersecurity matters(a)In generalSection 1659 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 391 note) is amended—(1)in subsection (a), in the matter before paragraph (1), by striking one or more consortia and inserting a consortium; and(2)in subsection (c), by amending paragraph (1) to read as follows:(1)Designation of administrative chairThe Secretary of Defense shall designate the National Defense University College of Information and Cyberspace to function as the administrative chair of the consortium established under subsection (a)..(b)Conforming amendmentsSuch section is further amended—(1)in subsection (a)(1), by striking or consortia;(2)in subsection (b), by striking or consortia;(3)in subsection (c)—(A)by striking paragraph (2);(B)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively;(C)in paragraph (2), as redesignated by subparagraph (B)—(i)in the matter before subparagraph (A)—(I)by striking Each administrative and inserting The administrative; and(II)by striking a consortium and inserting the consortium; and(ii)in subparagraph (A), by striking for the term specified by the Secretary under paragraph (1);(D)by amending paragraph (3), as redesignated by subparagraph (B), to read as follows:(3)Executive committeeThe Secretary, in consultation with the administrative chair, may form an executive committee for the consortium that is comprised of representatives of the Federal Government to assist the chair with the management and functions of the consortium.; and(4)by amending subsection (d) to read as follows:(d)ConsultationThe Secretary shall meet with such members of the consortium as the Secretary considers appropriate, not less frequently than twice each year or at such periodicity as is agreed to by the Secretary and the consortium..